Exhibit 10.8

OPTION GRANT NOTICE

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

(Employees – Time-Based Options)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of Options (each Option representing the
right to purchase one share of Common Stock) set forth below, at an Exercise
Price per share as set forth below. The Options are subject to all of the terms
and conditions as set forth herein, in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant: [Participant Name] Date of Grant: [Date of Grant] Number of
Options: [No. of Options Granted] Exercise Price: [Exercise Price per share]
Option Period Expiration Date: Ten (10) years from the Date of Grant. Type of
Option: Nonqualified Stock Option Vesting Schedule: Provided the Participant has
not undergone a Termination at the time of each applicable
vesting date (or event), 25% of the Options will vest on each of the first four
(4)
anniversaries of the Date of Grant.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

 

SEAWORLD ENTERTAINMENT, INC. PARTICIPANT1

 

 

By: Title:

 

1  To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

OPTION AGREEMENT

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the SeaWorld Entertainment, Inc.
2013 Omnibus Incentive Plan (the “Plan”), SeaWorld Entertainment, Inc., a
Delaware corporation (the “Company”), and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
Options hereunder and makes no implied promise to grant additional Options.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice.

3. Exercise of Options Following Termination. The provisions of Sections
7(c)(ii) and 7(c)(iii) of the Plan are incorporated herein by reference and made
a part hereof. In addition to (and not in lieu of) Section 7(c)(ii) of the Plan,
in the event of the Participant’s Termination due to death or Disability prior
to the fourth anniversary of the Date of Grant and other than within 12 months
following a Change in Control, a pro-rata portion (rounded up to the nearest
whole number) of the next (25%) tranche of the Options that was scheduled to
vest on the next vesting date immediately following Participant’s Termination
due to death or Disability will become immediately vested as of the date of such
Termination based on a fraction (x) the numerator of which is equal to the
number of completed months that have elapsed in the one-year period ending on
such next vesting date through and including the date of such Termination and
(y) the denominator of which is equal to 12.

4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Corporate Secretary; or (y) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (x) or (y), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to the use
of the method described in Section 7(d)(ii)(A) of the Plan.

 

3



--------------------------------------------------------------------------------

5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.

6. Company; Participant.

(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Options,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or

 

4



--------------------------------------------------------------------------------

communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records. Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.

11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

14. Restrictive Covenants; Clawback/Forfeiture.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in his
capacity as an equity (and/or equity-based Award) holder in the Company, to the
provisions of Appendix A to this Agreement (the “Restrictive Covenants”).
Participant acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 1 of Appendix A
(or a material breach or material threatened breach of any of the provisions of
Section 2 of Appendix A of this Agreement) would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Participant agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Notwithstanding the foregoing and Appendix
A, the provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) of Appendix A
shall not apply to the Participant if Participant’s principal place of
employment is located in the State of California. The Options granted (and the
shares that may be issued upon exercise of the Options) hereunder shall be
subject to Participant’s continued compliance with such restrictions. For the
avoidance of doubt, the Restrictive Covenants contained in this Agreement are in
addition to, and not in lieu of, any other restrictive covenants or similar
covenants or agreements between the Participant and the Company or any of its
Affiliates.

(b) Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity
(including, without limitation,

 

5



--------------------------------------------------------------------------------

a breach of any of the covenants contained in Appendix A to this Agreement),
then the Committee may, in its sole discretion, take actions permitted under the
Plan, including: (i) cancel the Options, or (ii) require that the Participant
forfeit any gain realized on the exercise of the Options, and repay such gain to
the Company. In addition, if the Participant receives any amount in excess of
what the Participant should have received under the terms of this Option
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.
Without limiting the foregoing, all Options shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
applicable law and applicable Company policies.

15. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.

 

6



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i) During Participant’s employment with the Company or its Subsidiaries (the
“Employment Term”) and for a period of one year following the date Participant
ceases to be employed by the Company or its Subsidiaries (the “Restricted
Period”), Participant will not, whether on Participant’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or his direct
reports) had personal contact or dealings on behalf of the Company during the
one-year period preceding Participant’s termination of employment.

(ii) During the Restricted Period, Participant will not directly or indirectly:

(A) engage in the Business in any geographical area that is within 100 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, Tampa, Florida,
San Diego, California, San Antonio, Texas, Williamsburg, Virginia and
Philadelphia/Langhorne, Pennsylvania;

(B) enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(D) intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.

(iii) Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.



--------------------------------------------------------------------------------

(iv) During the Employment Term and for a period of two years from the date
Participant ceases to be an employed by the Company or its Subsidiaries,
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly:

(A) solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(B) hire any executive-level employee who was employed by the Restricted Group
as of the date of Participant’s termination of employment with the Company or
who left the employment of the Restricted Group coincident with, or within one
year prior to or after, the termination of Participant’s employment with the
Company; or

(C) encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(v) For purposes of this Appendix A:

(A) “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates.

(B) “Business” shall mean the entertainment and theme park business.

(C) “Core Competitor” shall mean Walt Disney Parks and Resorts, Universal
Studios, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd. and each of their respective Affiliates.

(b) Non-Disparagement. Participant will not at any time (whether during or after
Participant’s Employment Term) make public statements or public comments
intended to be (or having the effect of being) of defamatory or disparaging
nature regarding (including any statements or comments likely to be harmful to
the business, business reputation or personal reputation of) the Company or any
of its Subsidiaries or Affiliates or any of their respective businesses,
shareholders, members, partners, employees, agents, officers, directors or
contractors (it being understood that comments made in Participant’s good faith
performance of his duties hereunder shall not be deemed disparaging or
defamatory for purposes of this paragraph); provided that the Participant shall
be permitted to make truthful disclosures that are required by applicable law,
regulations or order of a court or government agency.

(c) It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially



--------------------------------------------------------------------------------

determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Appendix A
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d) The period of time during which the provisions of Section 1(a) shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(e) The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

(f) The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof shall not
apply if Participant’s principal place of employment is in the state of
California.

 

  2. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Participant will not at any time (whether during or after Participant’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Participant or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Participant’s duties under Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.



--------------------------------------------------------------------------------

(iii) Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to Participant, Participant’s spouse, children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement) to the extent so disclosed.

(iv) Upon termination of Participant’s employment with the Company for any
reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.

(b) Intellectual Property.

(i) If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii) If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.



--------------------------------------------------------------------------------

(iii) Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv) Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.

(v) The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).